82 F.3d 404
Sherman Crawleyv.Joseph D. Lehman, Commissioner of Pennsylvania Department ofCorrections, Martin L. Dragovich, Superintendent ofSci-Mahanoy, Edward J. Klem, Deputy Superintendent atSci-Mahanoy, Douglas Berninger, Unit Manager at Sci-Mahanoy,Melissa Tyson, Counselor at Sci-Mahanoy, Michael Yuron,Psychologist at Sci-Mahanoy, Diane Kupp, Institution ParoleRepresentative at Sci-Mahanoy
NO. 95-1986
United States Court of Appeals,Third Circuit.
Mar 11, 1996

Appeal From:  E.D.Pa., No. 94-cv-06325,
Gawthrop, J.


1
AFFIRMED.